                       4:11-cv-04022-MMM-JEH # 234             Page 1 of 4
                                                                                                      E-FILED
                                                                    Friday, 11 December, 2020 03:16:37 PM
                                                                               Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION

UNITED STATES OF AMERICA, ex rel.,                   )
GEOFFREY HOWARD, and                                 )
ZELLA HEMPHILL,                                      )
                                                     )
               Plaintiffs,                           )
                                                     )      Case No. 11-4022
               v.                                    )
                                                     )
KBR, INC. and KELLOGG BROWN &                        )
ROOT SERVICES, INC.,                                 )
                                                     )
               Defendants.                           )

                                   ORDER AND OPINION

       This matter is now before the Court on Defendants KBR, Inc. and Kellogg Brown & Root

Services, Inc.’s (“KBR” or “Defendants”) Motion for Certification of Interlocutory Appeal under

28 U.S.C. § 1292(b). ECF No. 229. For the reasons stated below, KBR’s Motion is DENIED.

                                        BACKGROUND

       This case involves a dispute surrounding the False Claims Act (“FCA”) where Relators

allege that KBR’s failure to redistribute excess product resulted in overbuying. Because the Court

recounted in detail the background of this case in its previous order addressing Defendants’ motion

to dismiss, the Court will incorporate the remaining alleged facts in this Opinion. ECF No. 213.

       On May 7, 2020, KBR filed a motion to dismiss under Federal Rule of Civil Procedure

12(b)(1) for lack of subject matter jurisdiction. ECF No. 197. On July 9, 2020, the Court denied

KBR’s motion. ECF No. 213. On July 22, 2020, KBR filed a motion for reconsideration of the

Court’s July 9, 2020 Order. ECF No. 214. On September 25, 2020, the Court denied KBR’s motion

for reconsideration. ECF No. 225. On October 23, 2020, KBR filed this instant Motion for

Certification of Interlocutory Appeal. ECF No. 229. On November 6, 2020, Relators filed their


                                                1
                        4:11-cv-04022-MMM-JEH # 234               Page 2 of 4




response. ECF No. 231. On November 20, 2020, KBR filed its reply. ECF No. 233. This Opinion

follows.

                                    STANDARD OF REVIEW

       A district judge may certify an interlocutory appeal of a nonfinal order if “such order

involves a controlling question of law as to which there is substantial ground for difference of

opinion and that an immediate appeal from the order may materially advance the ultimate

termination of the litigation.” 28 U.S.C. § 1292(b); see also Boim v. Quranic Literacy Inst. & Holy

Land Found. For Relief And Dev., 291 F.3d 1000, 1007 (7th Cir. 2002). The request must also be

filed within a reasonable time. Ahrenholz v. Board of Tr. of the Univ. of Ill., 219 F.3d 674, 675

(7th Cir. 2000).

       Each of these criteria must be met before a district court can certify its order for an

immediate appeal. Id. at 675. Once the district court certifies the request for an appeal, the Court

of Appeals has the discretion to permit the appeal from such order. 28 U.S.C. § 1292(b). Section

1292(b) “must be used sparingly lest interlocutory review increase the time and expense required

for litigation.” Asher v. Baxter Intern. Inc., 505 F.3d 736, 741 (7th Cir. 2007).

                                             ANALYSIS

       KBR asserts that this Court’s July 2020 Order presents a question of law that meets the

statutory criteria for certification. KBR identifies the question as follows: “[w]hether, in the

Seventh Circuit, a district court’s finding that a relator’s allegations were ‘substantially similar’ to

public disclosures requires it also to conclude that the relator did not materially add to those public

disclosures.” ECF No. 230 at 6.

       An immediate appeal may materially advance the ultimate termination of the litigation. If

the Court of Appeals ruled in KBR’s favor, such a ruling would ultimately dismiss the case. See,



                                                   2
                          4:11-cv-04022-MMM-JEH # 234                    Page 3 of 4




e.g., General Dynamics Corp. v. American Tel. & Tel. Co., 658 F.Supp. 417, 419 (N.D. Ill. 1987).

However, KBR has not shown that the July 2020 Order involves any controlling question of law

on which there is a substantial ground for difference of opinion.

        The original source exception permits jurisdiction over an FCA action even if the relator's

lawsuit is based upon publicly disclosed information provided that the relator is “an original source

of the information.” 31 U.S.C. § 3730(e)(4)(A). An “original source” is considered an “individual

who either . . . has voluntarily disclosed to the Government the information on which allegations

or transactions in a claim are based, or (2) who has knowledge that is independent of and materially

adds to the publicly disclosed allegations or transactions . . .” § 3730(e)(4)(B). As the Court noted

in its July 9, 2020, and September 25, 2020 Orders, Relators materially added to the public

disclosures and were therefore not barred from bringing this instant action. While KBR contends

that the Court “ignored” Seventh Circuit cases, it did not. The Court thoroughly reviewed the

Seventh Circuit standard in its July 2020 Order addressing KBR’s motion to dismiss, and even

analyzed in detail two Seventh Circuit cases in its September 2020 Order where it distinguished

why the cases KBR was adamant the Court should follow were not applicable to this matter. ECF

No. 233 at 5-6. The Court specifically noted the following:

        Unlike the relators in Bellevue and Cause of Action1, Relators here provided
        specific concrete examples that suggest fraud. They were not simply providing their
        own inference from information already disclosed but instead, disclosed new
        information and provided emails that supported their assertion that Defendants
        were engaged in a knowing cover-up as opposed to mere negligence. Plaintiffs
        sufficiently alleged that information had not previously been disclosed and thus,
        their claims fall outside the public disclosure bar.

Id. at 6. Relators submitted an extensive list of emails and conversations they were privy to, many

of which were not disclosed in governmental audits, reports, or letters. The information provided


1
 Bellevue v. Universal Health Servs. of Hartgrove, Inc., 867 F.3d 712 (7th Cir. 2017); Cause of Action v. Chicago
Transit Auth., 815 F.3d 267 (7th Cir. 2016)

                                                         3
                       4:11-cv-04022-MMM-JEH # 234             Page 4 of 4




by the Relators materially added to the publicly disclosed information. This finding is consistent

with the text of § 3730(e)(4)(A)-(B) and does not present a question of law as to which there is

substantial ground for difference of opinion.

       Moreover, the issue is not a pure question of law that the Seventh Circuit can decide

“quickly and cleanly without having to study the record.” Ahrenholz, 219 F.3d at 675. Here, the

record is quite extensive as this lawsuit dates to 2011. Resolution of the issues from this Court’s

Order are fact specific, which generally makes them inappropriate for an appeal under § 1292(b).

See Richardson Elecs., Ltd. v. Panache Broad. of Pa., Inc., 202 F.3d 957, 958 (7th Cir. 2000); see

also In re Beale, 2008 WL 538913, at *4 (N.D. Ill. 2008) (finding that a fact-specific issue was

not appropriate for interlocutory review).

       Overall, KBR has failed to show that this Court’s Order involves controlling questions of

law on which there is a substantial ground for difference of opinion. Accordingly, the request for

certification of an interlocutory appeal is denied.


                                          CONCLUSION

       For the reasons stated, Defendants’ [229] Motion for Certification of Interlocutory

Appeal is DENIED.

       ENTERED this 11th day of December, 2020.

                                                  /s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                United States District Judge




                                                  4
